DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitagawa et al. (US Pat. Pub. No. US 2018/0120734 A1)
Kitagawa et al. discloses an image forming system comprising: a toner container 15; and an image forming apparatus 1, wherein the toner container 15 includes: a first toner containing portion 21 containing toner therein (paragraph [0033]); a container base portion provided with a discharge port 45 through which the toner contained in the first toner containing portion 21 is discharged to an outside of the first toner containing portion 21 (Fig. 3); and a container shutter 26 configured to be moved between an open position where the discharge port 45 is opened and a closed position where the discharge port 45 is closed with respect to the container base portion 21 (paragraph [0043]; Figs. 4 and 5), wherein the image forming apparatus 1 includes: a main body base portion (a casing of an attachment part 16) 128 to which the toner container 15 is detachably attached and provided with a receiving port 132 for receiving the toner discharged from the discharge port 45 of the toner container 15 (paragraphs [0053] and [0063]; Figs. 4 and 5); a second toner containing portion (a duct) 130 for containing the toner received by the receiving port 132, wherein the container shutter 26 is configured to be moved from the closed position to the open position in conjunction with an attachment of the toner container 15 to the main body base portion 128 of the image forming apparatus 1 (paragraphs [0063]-[0066]).

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Howard (US Pat. No. 6,332,065 B1) discloses an image forming apparatus comprising: a toner container including a first toner containing portion, a container base portion provided with a discharge port, and a container shutter; a toner-dispensing container assembly including a main body base portion and a second shutter; and a mechanism for opening/closing both container shutter and the second shutter.
Tanaka (US Pat. Pub. No. US 2014/0376971 A1) discloses an image forming apparatus comprising: a toner container including a toner containing portion, a discharge port, a first container shutter and a second container shutter; and a developing device.
Yoshida et al. (US Pat. Pub. No. US 2016/0109827 A1) discloses an image forming apparatus comprising: a toner container including a container body, a shutter, and an operating member that is used to open and close the shutter.
Mimura et al. (US Pat. Pub. No. US 2018/0181026 A1) discloses a toner case including a case main body, a transmitter, a moving mechanism and a shutter.
Hayashida et al. (US Pat. Pub. No. US 2021/0124284 A1) discloses an image forming apparatus comprising: an apparatus main body; a toner container; and a mounting unit for mounting the toner container.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
June 6, 2022